DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant added allowable subject matter into claim 1 (forming amended claim 1 and new claim 12). However the issue with claim 7 was not fixed.

Claim Objections
Claim 7 is objected to because of the following informalities: this claim references a feature (“the retainer”) that is not in claim 1, but is in claim 6. Thus it is likely meant to be dependent on claim 6.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 9, 11-18 are allowed. Claim 7 would be allowable if the claim objection is overcome. Regarding claim 1, Vasgaard as modified mapped a handle to the purchase assistance device. The combined combined art does not disclose an additional handle. Regarding claim 12, the prior art of record fails to disclose a contact sensor as part of a retainer in combination with the subject matter of claim 6 (these features were amended into new independent claim 12. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 7 as addressed in claim objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687